DETAILED ACTION

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 2, delete the colon that appears after “consisting of”.  

Claim 18 is objected to because of the following informalities:  In line 3, please replace “ruthenium” with “ruthenium-based”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (US 2018/0327531).  
Moore et al. discloses a poly(dicyclopentadiene) polymer prepared by frontal ring opening polymerization in the presence of a ruthenium based catalyst and phosphite inhibitor.  Present claim 20 is drawn to a polymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Claim 1 is also rejected because claim 20 includes all of the limitations of the base claim.  


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al. (ACS Macro Lett. 2017, 6, 609-612).  
Robertson et al. discloses a poly(dicyclopentadiene) polymer prepared by frontal ring opening polymerization in the presence of a ruthenium based catalyst and phosphite inhibitor.  Present claim 20 is drawn to a polymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Claim 1 is also rejected because claim 20 includes all of the limitations of the base claim.  

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariani et al. (Macromolecules 2001, 34, 6539-6541).  
Mariani et al. discloses a poly(dicyclopentadiene) polymer prepared by frontal ring opening polymerization in the presence of a ruthenium based catalyst.  Present claim 20 is drawn to a polymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Claim 1 is also rejected because claim 20 includes all of the limitations of the base claim.  


Conclusion
The present invention is drawn to a method of light promoted frontal ring opening metathesis polymerization, the method comprising providing a monomer solution including dicyclopentadiene, a ruthenium based catalyst, and a phosphite inhibitor, exposing the monomer solution to ultraviolet light having a wavelength in a range from 315 nm to 400 nm, thereby initiating an exothermic polymerization reaction and generating a self-propagating polymerization front, wherein the polymerization front moves through the monomer solution and polymerizes the dicyclopentadiene.  Claimed invention patentably distinct over references cited in paragraphs 4-6, supra.  For purposes of filling out PTO-326, status of claims 2-19 are listed as “objected to”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 4, 2022